Citation Nr: 1546313	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a recurrent gastrointestinal disorder to include irritable bowel syndrome (IBS).  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had certified active service from October 2011 to March 2012 and additional periods of duty with the Ohio Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the St. Paul, Minnesota, Regional Office (RO) which denied service connection for IBS.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal as entitlement to service connection for a recurrent gastrointestinal disorder to include IBS in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In his September 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), the Veteran requested service connection for bilateral flatfoot, gastroesophageal reflux disease (GERD), a pituitary gland tumor, bronchitis, a bilateral hip disorder, a back disorder, and gynecomastia.  The issues of service connection for bilateral pes planus (flatfoot), GERD, a pituitary gland disorder to include a tumor, a recurrent pulmonary disorder to include bronchitis, a bilateral hip disorder, a back disorder, and a breast disorder to include gynecomastia have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for IBS is warranted as he initially manifested and was seen for gastrointestinal complaints including diarrhea during active service and has been diagnosed with IBS by his private physician.  

In reviewing the service documentation of record, the Board observes that the Veteran was an active member of the Ohio Army National Guard as of June 2015.  The Veteran's complete periods of active duty and active duty for training with the Ohio Army National Guard has not been verified and the service treatment records associated with such duty has not been requested for incorporation into the record.  

A January 2014 written statement from S. Chowdhry, M.D., conveys that the Veteran was seen in November 2012 for complaints of "episodic crampy abdominal pain, diarrhea and urgency" of approximately one year's duration.  Clinical documentation of the cited private treatment is not of record.  

VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Veteran and his spouse have asserted the symptoms began while on active duty and have continued since that time.  The Board finds that this meets the standard of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) and VA examinations should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that (1) it verify the Veteran's complete periods of active duty and active duty for training with the Ohio Army National Guard and (2) forward all available service treatment records associated with such duty for incorporation into the record.  

2.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed recurrent gastrointestinal disorder.  Upon receipt of the requested information and the appropriate releases, the RO should contact S. Chowdhry, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

3.  Associate with the record any VA clinical documentation not already of record pertaining to treatment.  

4.  After obtaining any records requested above, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any gastrointestinal disorder that may be present.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination render an opinion as to the following: 

Whether any currently diagnosed gastrointestinal disorder is at least as likely as not (at least a 50 percent probability) causally or etiologically related to any incident of the Veteran's active service. 

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

5.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

